Roberts, Chief Justice.
Defendants in error move to dismiss this case for want of a bond, either costs, or for a supersedeas.
Upon examination of the record, it is found that Watson brought suit for land, as guardian of one heir and as next friend of another. A judgment is rendered against him for costs, he having failed in the action. It styles him guardian, and makes no distinction in rendering the judgment between the capacity in which he sues as guardian and *560as next friend. This, however, in respect to this motion, is not material, as he would be required to give a bond for a writ of error or appeal in either capacity. The statute exempts executors and administrators, but not guardians, from giving bond in such cases. (Pas. Dig., art. 1503.) We have been able to find no statute or decision of our court authorizing a guardian to appeal or obtain a writ of error in an ordinary suit without a bond.
Writ of error will therefore be dismissed.
Dismissed.